Title: To George Washington from Major General John Sullivan, 30 December 1777
From: Sullivan, John
To: Washington, George



Dear General
Camp [Valley Forge] 30th Decemr 1777

Several of The General officers of the Army have been with me This morning To Consult upon Some Measure to be pursued Respecting Some Late promotions which have taken place To Their prejudice They are about meeting to make a proper Representation of their Grievances to your Excellencey and To Congress as Soon as may be in the Interim They beg your Excellencey would Defer Announcing in orders any promotions among the General officers which have Lately taken place in Congress I have the honor to be with much Respect your Excellenceys most obedt Servt

Jno. Sullivan

